Exhibit 10.11


SECOND AMENDED AND RESTATED SUB-ADVISORY AGREEMENT
AMONG
NORTHSTAR/RXR NEW YORK METRO REAL ESTATE, INC.,
COLONY NORTHSTAR – N LUXEMBOURG S.À.R.L.,

CNI NS/RXR ADVISORS, LLC,
RXR NTR SUB-ADVISOR LLC
AND
NORTHSTAR/RXR OPERATING PARTNERSHIP, LP








NY 246401230v5

--------------------------------------------------------------------------------






TABLE OF CONTENTS


Article 1 DEFINITIONS
3
Article 2 APPOINTMENT
9
Article 3 SUB-ADVISOR’S SERVICES
9
3.01   Acquisition Services
9
3.02   Asset Management Services
10
3.03   Financing Services
11
3.04   Administrative Services
12
3.05   Disposition Services
12
3.06   Mutual Decisions.
12
Article 4 SUB-ADVISORY COMPENSATION
13
4.01   Fees Payable to the Sub-Advisor
13
4.02   Payment in Shares
13
Article 5 EXPENSE REIMBURSEMENT
13
5.01   Expense Reimbursement
13
5.02   Timing of and Additional Limitations on Reimbursements
14
Article 6 REGULATORY MATTERS
15
Article 7 VOTING AGREEMENT
15
Article 8 RELATIONSHIP OF THE SUB-ADVISOR, THE ADVISOR AND THE COLONY NORTHSTAR
SUB-ADVISOR AND THEIR AFFILIATES
15
8.01   Relationship
15
8.02   Time Commitment
16
8.03   Investment Opportunities and Allocation
16
8.04   Exclusivity
18
Article 9 THE RXR NAME
18
Article 10 TERM AND TERMINATION OF THE AGREEMENT
19
10.01   Term
19
10.02   Termination by the Colony NorthStar Sub-Advisor
19
10.03   Automatic Termination
20
10.04   Payments on Termination and Survival of Certain Rights and Obligations
20
Article 11 REPRESENTATIONS AND WARRANTIES OF THE SUB-ADVISOR
21
11.01   Skilled Personnel and Adequate Staffing
21
11.02   Litigation
21
11.03   No Violation
22
11.04   Conflict
22
11.05   Salaries
22
Article 12 COVENANTS OF THE SUB-ADVISOR
22
12.01   Fulfillment of Obligations
23
12.02   Delegation
23



NY 246401230v5

--------------------------------------------------------------------------------





12.03   Standard of Care
23
12.04   Key Persons
23
12.05   Maintenance of Personnel and Staff
24
12.06   Cooperation
24
12.07   Performance Monitoring
24
12.08   Records and Report
25
12.09   No Violations or Investigations
25
12.10   Cooperation
25
Article 13 COVENANTS OF THE ADVISOR AND THE COLONY NORTHSTAR SUB-ADVISOR
26
Article 14 INTELLECTUAL PROPERTY RIGHTS
26
Article 15 LIMITATIONS ON ACTIVITIES
26
Article 16 ASSIGNMENT
27
Article 17 INDEMNIFICATION
27
17.01   Indemnification of the Sub-Advisor
28
17.02   Limitation on Indemnification
28
17.03   Limitation on Payment of Expenses
29
17.04   Indemnification of the Colony NorthStar Sub-Advisor, the Company and the
Operating Partnership
29
17.05   No Rights Created
29
Article 18 BANK ACCOUNTS
29
Article 19 NON- SOLICITATION
30
Article 20 MISCELLANEOUS
30
20.01   Survival
30
20.02   Notices
31
20.03   Modification
33
20.04   Severability
33
20.05   Construction
33
20.06   Entire Agreement
33
20.07   Waiver
33
20.08   Gender
34
20.09   Titles Not to Affect Interpretation
34
20.10   Counterparts.
34
20.11   Confidentiality
34
20.12   Disagreement as to Computations
35
20.13   Third Party Beneficiary
35









NY 246401230v5

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED SUB-ADVISORY AGREEMENT
THIS SECOND AMENDED AND RESTATED SUB-ADVISORY AGREEMENT (this “Agreement”),
dated as of March 17, 2017, is entered into by and among Colony NorthStar – N
Luxembourg S.à.r.l., a Luxembourg société à responsabilité limitée (the “Colony
NorthStar Sub-Advisor”), CNI NS/RXR Advisors, LLC, a Delaware limited liability
company and the successor NSAM J-NS/RXR Ltd (the “Advisor”), RXR NTR Sub-Advisor
LLC, a Delaware limited liability company (the “Sub-Advisor”), and only with
respect to the obligations pursuant to Articles 4, 5, 9, 16, 17 and 19 and
Sections 3.04, 8.03 and 20.03, NorthStar/RXR New York Metro Real Estate, Inc., a
Maryland corporation (the “Company”), and only with respect to Article 17 and
Section 20.03, NorthStar/RXR Operating Partnership, LP, a Delaware limited
partnership (the “Operating Partnership”). Capitalized terms used herein shall
have the meanings ascribed to them in Article 1 below.
W I T N E S S E T H
WHEREAS, the Company intends to qualify as a REIT, and to invest its funds in
investments permitted by the terms of Sections 856 through 860 of the Code;
WHEREAS, the Company has appointed the Advisor as its advisor pursuant to the
Amended and Restated Advisory Agreement, dated as of February 7, 2017, by and
among the Company, the Operating Partnership and the Advisor, a copy of which is
attached hereto as Appendix A (the “Advisory Agreement”);
WHEREAS, the Advisor has appointed the Colony NorthStar Sub-Advisor as its
sub-advisor pursuant to the sub-advisory agreement by and among the Advisor and
the Colony NorthStar Sub-Advisor (the “Colony NorthStar Sub-Advisory
Agreement”);
WHEREAS, the Colony NorthStar Sub-Advisor desires to avail itself of the
experience, sources of information, advice and assistance available to the
Sub-Advisor, and to have the Sub-Advisor exclusively undertake the duties and
responsibilities herein set forth, on behalf of, and subject to the supervision
of, the Colony NorthStar Sub-Advisor, all as provided herein;
WHEREAS, the Sub-Advisor is willing to undertake to render such services,
subject to the supervision of the Colony NorthStar Sub-Advisor, on the terms and
conditions hereinafter set forth; and
WHEREAS, the Colony NorthStar Sub-Advisor, the Advisor, the Sub-Advisor, and
only with respect to the obligations pursuant to Articles 4, 5, 9, 16, 17 and 19
and Sections 3.04 and 20.03, the Company, and only with respect to Article 17
and Section 20.03, the Operating Partnership,


1
NY 246401230v5

--------------------------------------------------------------------------------





are parties to that certain Amended and Restated Sub-Advisory Agreement dated as
of October 19, 2016, which is amended and restated in its entirety hereby to,
among other things, amend the fees payable provisions of Section 4.01 thereof.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:


2
NY 246401230v5

--------------------------------------------------------------------------------






ARTICLE 1
DEFINITIONS
As used in this Agreement, the following terms shall have the meanings specified
below:
Acquisition Expenses means any and all expenses incurred by the Company, the
Operating Partnership, the Advisor, the Colony NorthStar Sub-Advisor, the
Sub-Advisor or any of their Affiliates in connection with the selection or
acquisition of any Investments, whether or not acquired or originated, as
applicable, including, without limitation, legal fees and expenses, travel and
communications expenses, costs of appraisals, nonrefundable option payments on
properties or other investments not acquired, accounting fees and expenses,
title insurance premiums and the costs of performing due diligence.
Advisor means: (i) NSAM J-NS/RXR Ltd, a Jersey limited company; or (ii) any
successor advisor to the Company.
Advisor Entities has the meaning set forth in the Advisory Agreement.
Advisor’s Investment Committee means the committee of the board of directors of
the Advisor charged with the management and decision making functions of the
Advisor (subject to the terms of the Advisory Agreement) in respect of the
Investments.
Advisory Agreement has the meaning set forth in the Recitals.
Affiliate has the meaning set forth in the Advisory Agreement.
Agreement means this Amended and Restated Sub-Advisory Agreement, as amended,
modified, supplemented or restated from time to time, as the context requires.
Asset Management Fee has the meaning set forth in the Advisory Agreement.
Average Invested Assets means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Investments before reserves


3
NY 246401230v5

--------------------------------------------------------------------------------





for depreciation or bad debts or other similar non-cash reserves, computed by
taking the average of such values at the end of each month during such period.
Board means the board of directors of the Company, as of any particular time.
Bylaws mean the bylaws of the Company, as amended from time to time.
Cause means with respect to the termination of this Agreement, (i) fraud,
criminal conduct, misconduct, negligence or breach of fiduciary duty by the
Sub-Advisor, (ii) a material breach of this Agreement by the Sub-Advisor, (iii)
an RXR Member Default under the NS/RXR Strategic Agreement which has not been
cured within 90 days of such RXR Member Default, or (iv) an RXR Removal Event
under the NS/RXR Strategic Agreement.
Charter means the articles of incorporation of the Company, as amended from time
to time.
Code means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
Colony NorthStar Sub-Advisor means (i) Colony NorthStar – N Luxembourg S.à.r.l.,
a Luxembourg société à responsabilité limitée, or (ii) any successor sub-advisor
which enters into similar arrangements with the Advisor and is bound by the
terms of this Agreement or similar agreement.
Colony NorthStar Sub-Advisory Agreement has the meaning set forth in the
Recitals.
Company means NorthStar/RXR New York Metro Real Estate, Inc., a corporation
organized under the laws of the State of Maryland.
Confidential Information has the meaning set forth in Section 8.03.
Construction Fee means a fee or other remuneration for acting as general
contractor and/or construction manager to construct improvements, supervise and
coordinate projects or provide major repairs or rehabilitations on a Property.
Delegate has the meaning set forth in Section 12.02.
Delegated Functions has the meaning set forth in Section 12.02.


4
NY 246401230v5

--------------------------------------------------------------------------------





Development Fee means a fee for the packaging of a Property, including the
negotiation and approval of plans, and any assistance in obtaining zoning and
necessary variances and financing for a specific Property, either initially or
at a later date.
Disclosure Event has the meaning set forth in Section 8.03.
Effective Date means March 17, 2017, the effective date of this Agreement.
Excess Amount has the meaning set forth in Section 5.02.
Expense Year has the meaning set forth in Section 5.02.
FINRA means the Financial Industry Regulatory Authority, Inc.
GAAP means generally accepted accounting principles as in effect in the United
States of America from time to time.
Governmental Authority means any nation or government, any state, province or
other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administration functions of or pertaining
to government, or any government authority, agency, department, board, tribunal,
commission or instrumentality of the United States, any foreign government, any
state of the United States, or any municipality or other political subdivision
thereof, and any court, tribunal, mediator or arbitrator(s) of competent
jurisdiction, and any governmental or non-governmental self-regulatory
organization, agency or authority, foreign or domestic.

Initial Public Offering means the initial public offering of Shares registered
on Registration Statement No. 333-200617 on Form S-11.
Investments means any investments by the Company or the Operating Partnership in
Properties, Loans and all other permitted investments in which the Company or
the Operating Partnership may acquire an interest, either directly or
indirectly, including through ownership interests in a Joint Venture, pursuant
to its Charter, Bylaws or operating partnership agreement, as applicable, and
the investment objectives and policies adopted by the Board from time to time,
other than short-term investments acquired for purposes of cash management.
Joint Venture means any joint venture, limited liability company, partnership or
other entity pursuant to which the Company is a co-venturer or partner with
respect to the ownership of any Investments.
Listing means the listing of the Shares on a national securities exchange. Upon
such Listing, the shares shall be deemed “Listed.”


5
NY 246401230v5

--------------------------------------------------------------------------------





Loans means mortgage loans and other types of debt financing investments made by
the Company or the Operating Partnership, either directly or indirectly,
including through ownership interests in a Joint Venture, including, without
limitation, mezzanine loans, B-notes, bridge loans, convertible debt, wraparound
mortgage loans, construction mortgage loans, loans on leasehold interests, and
participations in such loans.
NASAA REIT Guidelines means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association as in effect on the Effective Date.
Net Income means, for any period, the Company’s total revenues applicable to
such period, less the total expenses applicable to such period excluding
additions to reserves for depreciation, bad debts or other similar non-cash
reserves; provided, however, Net Income for purposes of calculating total
allowable Operating Expenses shall exclude the gain from the sale of the
Company’s assets.
NRF means NorthStar Realty Finance Corp., a Maryland corporation, or any
successor thereto by merger or otherwise.
NRF Notice has the meaning set forth in Section 10.02.
NS/RXR Strategic Agreement means the Limited Liability Company Agreement of RXR
Realty LLC, dated as of December 20, 2013, by and among Tristate Realty
Investor-T, LLC, RXR Subholdings LLC, RXR Partners LLC, and each person
allocated Class B Incentive Units set forth on Exhibit B thereto, as heretofore
amended and as may be further amended from time to time.
Offering means any offering of Shares that is registered with the SEC, excluding
Shares offered under any employee benefit plan.
Operating Expenses means all costs and expenses paid or incurred by the Company,
as determined under GAAP, that in any way are related to the operation of the
Company or its business, including fees paid to the Advisor, the Colony
NorthStar Sub-Advisor and the Sub-Advisor, but excluding: (i) the expenses of
raising capital such as Organization and Offering Expenses, legal, audit,
accounting, underwriting, brokerage, listing, registration, and other fees,
printing and other such expenses and taxes incurred in connection with the
issuance, distribution, transfer, registration and Listing; (ii) interest
payments; (iii) taxes; (iv) non-cash expenditures such as depreciation,
amortization, bad debt reserves and equity-based compensation; (v) incentive
fees; and (vi) acquisition fees, origination fees, Acquisition Expenses, real
estate commissions on the resale of real property and other fees and expenses
connected with the acquisition, financing, disposition, management and ownership
of real estate interests, loans or other property, including the costs of
foreclosure, insurance premiums, legal services, maintenance, repair, and
improvement of property.


6
NY 246401230v5

--------------------------------------------------------------------------------





The definition of “Operating Expenses” set forth above is not intended to expand
the type of expenses that are treated as “Total Operating Expenses” under the
NASAA REIT Guidelines.
Operating Partnership means NorthStar/RXR Operating Partnership, LP, a Delaware
limited partnership formed to own and operate Investments on behalf of the
Company.
Organization and Offering Expenses means any and all costs and expenses incurred
by or on behalf of the Company and to be paid from the assets of the Company in
connection with the formation of the Company and the qualification and
registration of an Offering, and the marketing and distribution of Shares,
including, without limitation, total underwriting and brokerage discounts and
commissions (including fees of the underwriters’ attorneys), expenses for
printing, preparing and amending registration statements or supplementing
prospectuses, mailing and distributing costs, salaries of employees while
engaged in sales activity, telephone and other telecommunications costs, all
advertising and marketing expenses, charges of transfer agents, registrars,
trustees, escrow holders, depositories and experts and fees, expenses and taxes
related to the filing, registration and qualification of the sale of the Shares
under federal and state laws, including taxes and fees and accountants’ and
attorneys’ fees.
Person means an individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.
Post NRF Holding Date means the first date on which neither the NRF Member (as
defined in the NS/RXR Strategic Agreement) nor any other Affiliate of NRF holds,
directly or indirectly, any Class A Common Units (as defined in the NS/RXR
Strategic Agreement).
Property means any real property or properties, including leasehold interests in
any real property or properties, transferred or conveyed to the Company or the
Operating Partnership, either directly or indirectly, including through
ownership interests in a Joint Venture.
Property Manager means an entity that has been retained to perform and carry out
property management services at one or more of the Properties, excluding
persons, entities or independent contractors retained or hired to perform
facility management or other services or tasks at a particular Property, the
costs for which are passed through to and ultimately paid by the tenant at such
Property.
Prospectus means the prospectus included in the Registration Statement.
Recipient has the meaning set forth in Section 8.03.


7
NY 246401230v5

--------------------------------------------------------------------------------





Registration Statement means the registration statement filed by the Company
with the SEC on Form S-11 (Reg. No. 333-200617), as amended from time to time,
in connection with the Initial Public Offering.
REIT means a “real estate investment trust” under Sections 856 through 860 of
the Code.
Representatives has the meaning set forth in Section 8.03.
RXR means RXR Realty LLC.
SEC means the United States Securities and Exchange Commission.
Section 10.02 Termination Notice has the meaning set forth in Section 10.02.
Shares mean shares of common stock of the Company, par value $0.01 per share.
Stockholders mean the registered holders of the Shares.
Sub-Advisor means (i) RXR NTR Sub-Advisor LLC or (ii) any successor sub-advisor
which enters into similar arrangements with the Colony NorthStar Sub-Advisor.
Sub-Advisor Designees has the meaning set forth in Article 6.
Sub-Advisor Key Employee has the meaning set forth in Section 12.04.
Termination Date means the date of termination of the Agreement determined in
accordance with Article 10 hereof.
2%/25% Guidelines means the requirement pursuant to the NASAA REIT Guidelines
that, in any period of four consecutive fiscal quarters, total Operating
Expenses not exceed the greater of 2.0% of the Company’s Average Invested Assets
during such 12-month period or 25.0% of the Company’s Net Income over the same
12-month period, unless the Board makes certain determinations.



ARTICLE 2
APPOINTMENT
The Colony NorthStar Sub-Advisor hereby confirms the appointment of the
Sub-Advisor to provide on an exclusive basis with respect to the Company, and
the Sub-Advisor hereby accepts such appointment and agrees to provide, the
services set forth herein, subject to the terms and conditions of this Agreement
and the limitations set forth in the Advisory Agreement. Pursuant to the
Advisory Agreement, the Advisor is responsible for managing, operating,
directing and supervising the operations and administration of the Company and
its assets and has undertaken to use its commercially reasonable efforts to
present to the Company and the Operating Partnership potential investment
opportunities, to make investment decisions on behalf of the Company subject to
the limitations in the Company’s Charter and the direction and oversight of the
Board and to


8
NY 246401230v5

--------------------------------------------------------------------------------





provide the Company with a continuing and suitable investment program consistent
with the investment objectives and policies of the Company as determined and
adopted from time to time by the Board, subject to the limitations set forth in
the Advisory Agreement. Pursuant to the Colony NorthStar Sub-Advisory Agreement,
the Advisor has delegated certain of its duties to the Colony NorthStar
Sub-Advisor, including the duties delegated hereunder by the Colony NorthStar
Sub-Advisor to the Sub-Advisor. The Sub-Advisor undertakes to use its
commercially reasonable efforts to (a) identify, negotiate and manage the
Company’s Investments, (b) provide portfolio management, disposition, property
management, construction, leasing and development services on behalf of the
Company, and (c) provide other specific services as the Sub-Advisor and the
Colony NorthStar Sub-Advisor may mutually agree upon from time to time during
the term of this Agreement. The Sub-Advisor shall for all purposes herein be
deemed to be an independent contractor and, except as expressly authorized
herein or expressly provided for, shall have no authority to act for or
represent the Advisor, the Colony NorthStar Sub-Advisor or the Company in any
way or otherwise be deemed an agent of the Advisor, the Colony NorthStar
Sub-Advisor or the Company.



ARTICLE 3
SUB-ADVISOR’S SERVICES
Pursuant to this Agreement and subject to the oversight of the Colony NorthStar
Sub-Advisor, the Sub-Advisor has direct responsibility for, among others, the
duties listed in this Article 3. Sub-Advisor shall, either directly or, as the
Sub-Advisor deems necessary or desirable, indirectly by engaging one of its
Affiliates, perform the services listed in this Article 3.

3.01    Acquisition Services.
The Sub-Advisor shall manage the acquisition process for Investments approved by
the Advisor’s Investment Committee and shall perform the following acquisition
services:
(i)    Serve as the delegate of the Colony NorthStar Sub-Advisor as the
Company’s investment and financial advisor and obtain and provide to the Colony
NorthStar Sub-Advisor as it shall direct certain market research and economic
and statistical data in connection with the Company’s Investments and investment
objectives and policies;
(ii)    Subject to the investment objectives and policies of the Company and any
directions of the Colony NorthStar Sub-Advisor: (a) locate, analyze and select
potential investments; (b) structure and negotiate the terms and conditions of
transactions pursuant


9
NY 246401230v5

--------------------------------------------------------------------------------





to which the Investments will be made; and (c) acquire Investments on behalf of
the Company;
(iii)    Conduct due diligence on target investments;
(iv)    Prepare reports regarding prospective investments which include
recommendations and supporting documentation necessary for the Advisor’s
Investment Committee to evaluate the prospective investments;
(v)    Obtain reports, where appropriate, concerning the value and condition of
prospective investments of the Company;
(vi)    Manage the origination and closing process for real estate debt and
other Investments approved by the Advisor’s Investment Committee; and
(vii)    Negotiate and execute approved Investments and other transactions.

3.02    Asset Management Services.
The Sub-Advisor shall, subject to the direction of the Colony NorthStar
Sub-Advisor:
(i) Investigate, select, and, on behalf of the Colony NorthStar Sub-Advisor,
engage and conduct business with such Persons as the Sub-Advisor deems necessary
to the proper performance of its obligations hereunder, including but not
limited to consultants, accountants, lenders, technical advisors, attorneys,
brokers, custodians, agents for collection, insurers, insurance agents,
developers, construction companies, contractors, sub-contractors, Property
Managers and any and all Persons acting in any other capacity deemed by the
Sub-Advisor necessary or desirable for the performance of any of the foregoing
services;
(ii) Monitor applicable markets and obtain reports where appropriate, concerning
the value and condition of Investments of the Company;
(iii) Monitor and evaluate the performance of Investments of the Company,
provide daily management services in respect of such Investments and perform and
supervise the various management and operational functions related to the
Company’s Investments;
(iv) Formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
redevelopment, repositioning, financing and refinancing, marketing, leasing and
disposition of Investments on an overall portfolio basis;
(v) Oversee the performance by the Property Managers of their duties;


10
NY 246401230v5

--------------------------------------------------------------------------------





(vi) Conduct periodic on-site property visits of the Properties to inspect the
physical condition of the Properties and to evaluate the performance of the
Property Managers.
(vii) Review, analyze and comment upon the operating budgets, capital budgets
and leasing plans prepared and submitted by each Property Manager or owner,
operator or borrower and aggregate these property budgets into the Company’s
overall budget;
(viii) Engage and coordinate with any third-party Property Manager, operators
and borrowers;
(ix) Coordinate and manage relationships between the Company and any Joint
Venture partners;
(x) Provide financial and operational planning services and investment portfolio
management functions; and
(xi) Provide quarterly portfolio management presentations and other reporting
support necessary to enable the Colony NorthStar Sub-Advisor to monitor and give
directions to the Sub-Advisor, including for the purposes of public reporting,
and provide such presentations to the Board, if requested.

3.03    Financing Services.
The Sub-Advisor shall:
(i)    Identify and evaluate potential financing and refinancing sources for the
Company’s Investments, engaging a third-party broker if necessary;
(ii)    Negotiate terms, arrange and supervise the execution of financing
agreements;
(iii)    Manage relationships between the Company and its lenders;
(iv)    Monitor and oversee the service and compliance with the Company’s debt
facilities and other borrowings; and
(v)    Supervise the compilation of financing information concerning the
Company’s Investments.

3.04    Administrative Services.
The Sub-Advisor, at the expense of the Company, shall assist the Colony
NorthStar Sub-Advisor in managing legal matters involving the Company’s
Investments and the Company will pay the expenses of any litigation.


11
NY 246401230v5

--------------------------------------------------------------------------------






3.05    Disposition Services.
The Sub-Advisor has the primary responsibility for providing disposition
services for the property assets on behalf of the Company. The Sub-Advisor
shall:
(i)    Consult with and make recommendations to the Advisor’s Investment
Committee or the Board, as appropriate, and provide assistance with the
evaluation and approval of potential dispositions, sales, syndications or other
liquidity events;
(ii)    Structure and negotiate the terms and conditions of transactions
pursuant to which Investments may be sold; and
(iii)    Engage a third-party broker if necessary.

3.06    Mutual Decisions.
Subject to the oversight of the Board, the Colony NorthStar Sub-Advisor and the
Sub-Advisor agree to jointly engage in and make decisions with respect to the
following activities:
(i)    Retention of investment banks;
(ii)    The use of the name “RXR” in any marketing materials;
(iii)    The extension, termination or suspension of the Offering;
(iv)    The initiation of follow-on offerings; and
(v)    Mergers, other change-of-control transactions and any liquidity events.

ARTICLE 4
SUB-ADVISORY COMPENSATION
The Sub-Advisor shall be entitled to the compensation described in this Article
4 in connection with the services performed under this Agreement. The
Sub-Advisor may assign any of its rights to receive such compensation or other
payments under this Agreement to an Affiliate or third party, and the Company
shall honor and pay directly the assignee of any such assignment.


12
NY 246401230v5

--------------------------------------------------------------------------------






4.01    Fees Payable to the Sub-Advisor.
The Company shall pay the Sub-Advisor 50% of the Asset Management Fees that are
otherwise payable by the Company under the Advisory Agreement. The Advisor and
the Colony NorthStar Sub-Advisor direct and agree to the foregoing payments to
be paid by the Company to the Sub-Advisor and the Sub-Advisor accepts and agrees
such payments by the Company are its full entitlement to remuneration for the
services to be provided by it hereunder whether directly to the Company or the
Colony NorthStar Sub-Advisor. Notwithstanding the foregoing, if RXR or NRF fails
to deliver the Deficit Amount as required under and defined in a Distribution
Support Agreement entered into between NRF, RXR and the Company, the Company
shall pay to NRF or RXR, as the case may be, fees otherwise due to the
Sub-Advisor hereunder until such time as NRF or RXR shall have been repaid any
outstanding Deficit Amount.

4.02    Payment in Shares.
In the event the Sub-Advisor, in its sole discretion, elects to be paid any of
the fees set forth in this Article 4 in shares of Class A common stock of the
Company (in lieu of cash payment), the number of shares of Class A common stock
of the Company shall be equal to (A) the cash amount of such fee; divided by (B)
$9.00; provided, however, that if an estimated value per share of the Company’s
shares of Class A common stock has been duly determined, then the value of any
payment in shares of Class A common stock of the Company to the Sub-Advisor
shall be based on such estimated value per share.

ARTICLE 5
EXPENSE REIMBURSEMENT

5.01    Expense Reimbursement.
In addition to the compensation paid to the Sub-Advisor pursuant to Section 4.01
hereof, the Company shall pay the Sub-Advisor the amount of its reimbursable
expenses incurred not to exceed 25% of the aggregate amount of the
reimbursements payable pursuant to Section 9.01 of the Advisory Agreement,
subject to the terms and restrictions therein and the Sub-Advisor shall accept
such payments as the entirety and satisfaction of its rights to reimbursement of
expenses incurred by it in the performance of this Agreement.



5.02    Timing of and Additional Limitations on Reimbursements.


13
NY 246401230v5

--------------------------------------------------------------------------------





(i)    Expenses incurred by the Sub-Advisor on behalf of the Company, the
Advisor or the Colony NorthStar Sub-Advisor and reimbursable pursuant to this
Article 5 shall be reimbursed no less than quarterly to the Sub-Advisor. The
Sub-Advisor shall prepare a statement documenting its expenses incurred on
behalf of the Company, the Advisor or the Colony NorthStar Sub-Advisor during
each quarter and shall deliver such statement to the Colony NorthStar
Sub-Advisor within 30 days after the end of each quarter.
(ii)    Notwithstanding anything else in this Article 5 to the contrary, the
expenses enumerated in this Article 5 shall not become reimbursable to the
Sub-Advisor unless and until the Company has raised $2 million in the Initial
Public Offering.
(iii)    Commencing upon the fourth fiscal quarter after the commencement of the
Initial Public Offering, the following limitation on Operating Expenses shall
apply:   The Company shall not reimburse the Sub-Advisor, the Advisor or the
Colony NorthStar Sub-Advisor at the end of any fiscal quarter for Operating
Expenses that in the four consecutive fiscal quarters then ended (the “Expense
Year”) exceed (the “Excess Amount”) the greater of 2% of Average Invested Assets
or 25% of Net Income for such year unless the Board determines that such excess
was justified, based on unusual and nonrecurring factors that the Board deems
sufficient. If the Board does not approve such excess as being so justified, any
Excess Amount paid to the Sub-Advisor during a fiscal quarter shall be repaid to
the Company. If the Board determines such excess was justified, then, within 60
days after the end of any fiscal quarter of the Company for which total
reimbursed Operating Expenses for the Expense Year exceed the 2%/25% Guidelines,
the Sub-Advisor, at the direction of the Board, shall cause such fact to be
disclosed to the Stockholders in writing (or the Company shall disclose such
fact to the Stockholders in the next quarterly report of the Company or by
filing a Current Report on Form 8-K with the SEC within 60 days of such quarter
end), together with an explanation of the factors the Board considered in
determining that such excess expenses were justified. The Company will ensure
that such determination will be reflected in the minutes of the meetings of the
Board. All figures used in the foregoing computation shall be determined in
accordance with GAAP applied on a consistent basis.



ARTICLE 6
REGULATORY MATTERS
The Sub-Advisor shall (and shall cause any of its Affiliates, agents and
sub-contractors (the “Sub-Advisor Designees”) performing the services set forth
in Article 3 hereof, to) in connection with the performance of the services
hereunder, comply in all material respects with


14
NY 246401230v5

--------------------------------------------------------------------------------





all applicable laws, rules, regulations and statements of policy of any
Governmental Authority having jurisdiction over the Sub-Advisor, the Sub-Advisor
Designees or the services to be so provided.



ARTICLE 7
VOTING AGREEMENT
The Sub-Advisor agrees that, with respect to any Shares now or hereinafter owned
by it or its Affiliates, none of them will vote or consent on matters submitted
to the Stockholders of the Company regarding: (i) the removal of the Advisor,
the Colony NorthStar Sub-Advisor or any of their Affiliates; or (ii) any
transaction between the Company, the Advisor, the Colony NorthStar Sub-Advisor
and/or the Sub-Advisor or any of its or their Affiliates. This voting
restriction shall survive until such time that the Sub-Advisor or any of its
Affiliates is no longer serving as the Sub-Advisor.

ARTICLE 8
RELATIONSHIP OF THE SUB-ADVISOR, THE ADVISOR AND THE
COLONY NORTHSTAR SUB-ADVISOR AND THEIR AFFILIATES



8.01    Relationship.
The Advisor, the Colony NorthStar Sub-Advisor and the Sub-Advisor are not
partners or joint venturers with each other, and nothing in this Agreement shall
be construed to make them such partners or joint venturers. Nothing herein
contained shall prevent the Advisor, the Colony NorthStar Sub-Advisor or the
Sub-Advisor from engaging in other activities, including, without limitation,
the rendering of advice to other Persons (including other REITs) and the
management of other programs advised, sponsored or organized by the Advisor, the
Colony NorthStar Sub-Advisor or the Sub-Advisor, respectively, or any of their
Affiliates. Nor shall this Agreement limit or restrict the right of any manager,
director, officer, employee or equity holder of the Advisor, the Colony
NorthStar Sub-Advisor or the Sub-Advisor or their Affiliates to engage in any
other business or to render services of any kind to any other Person. The
Sub-Advisor may, with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein. The Sub-Advisor shall promptly disclose to the Colony NorthStar
Sub-Advisor the existence of any condition or circumstance, existing or
anticipated, of which it has knowledge, that creates or could create a conflict
of interest between the Sub-Advisor’s obligations to the Colony


15
NY 246401230v5

--------------------------------------------------------------------------------





NorthStar Sub-Advisor and/or to the Company and its obligations to or its
interest in any other Person.



8.02    Time Commitment.
The Sub-Advisor shall, and shall cause its Affiliates and their respective
employees, officers and agents to, devote to their duties and obligations
hereunder, such time as shall be reasonably necessary to conduct the services
hereunder in an appropriate manner consistent with the terms of this Agreement.
The Colony NorthStar Sub-Advisor acknowledges that the Sub-Advisor and its
Affiliates and their respective employees, officers and agents may also engage
in activities unrelated to the Company and may provide services to Persons other
than the Company, the Advisor, the Colony NorthStar Sub-Advisor or any of their
Affiliates.



8.03    Investment Opportunities and Allocation.
The Sub-Advisor shall be required to use commercially reasonable efforts to
present a continuing and suitable investment program to the Colony NorthStar
Sub-Advisor that is consistent with the investment policies and objectives of
the Company in accordance with the Registration Statement or subsequent
information provided by the Colony NorthStar Sub-Advisor, but neither the
Sub-Advisor nor any Affiliate of the Sub-Advisor shall be obligated generally to
present any particular Investment opportunity to the Colony NorthStar
Sub-Advisor even if the opportunity is of a character that, if presented to the
Company, could be taken by the Company. In the event such sub Investment
opportunity is identified, the allocation procedures set forth under the caption
“Conflicts of Interest—Allocation of Investment Opportunities” in the most
current form of Prospectus that has been filed and is effective (as may be
amended from time to time) shall govern the allocation of the opportunity as
between the Company and the Sub-Advisor, its Affiliates and any investment
vehicles sponsored or managed by RXR or its Affiliates. Without limiting any
other provisions of this Agreement, all of the obligations of the Sub-Advisor
hereunder and any and all duties of the Sub-Advisor shall be subject to, and
qualified by, the allocation procedures and the disclosed conflicts set forth in
the most current form of Prospectus that has been filed and is effective (as may
be amended from time to time).
Until a Disclosure Event (as defined below) has occurred, once each fiscal
quarter, the Sub-Advisor shall provide to the Colony NorthStar Sub-Advisor a
schedule setting forth a list of direct or indirect acquisitions of real
property investments by RXR Real Estate Value Added Fund - Fund III LP or other
vehicles sponsored or managed by RXR or its Affiliates in the fiscal quarter
immediately preceding such fiscal quarter (which schedule, together with any
further information


16
NY 246401230v5

--------------------------------------------------------------------------------





provided in accordance with this Section 8.03, the Colony NorthStar Sub-Advisor
may share with the Advisor and the Board, subject to the confidentiality
provisions in this Section 8.03).
The Colony NorthStar Sub-Advisor, the Company and the Advisor each acknowledges
that such schedule and all other information supplied pursuant to this Section
8.03 is confidential information (“Confidential Information”) which is
competitively sensitive. Furthermore, there may be certain proprietary deal
information (“Proprietary Deal Information”) which the Sub-Advisor, RXR or their
respective Affiliates have agreed with persons who are not affiliates of the
Sub-Advisor or RXR to keep confidential. If the disclosure of such Proprietary
Deal Information would be, in the good faith of judgment of the Sub-Advisor, a
violation of these obligations, the Sub-Advisor shall be not required to provide
any such Proprietary Deal Information under this Agreement. To the extent
practicable, in lieu of such Proprietary Deal Information, the Sub-Advisor will
use reasonable efforts to provide generic information that would not compromise
any applicable obligations of confidentiality.
The Colony NorthStar Sub-Advisor, the Company, the Advisor and each individual
or entity provided with access to the Confidential Information through any of
them (each, a “Recipient”) shall not, without first obtaining express written
consent from the Sub-Advisor: (a) use or permit the use of any Confidential
Information for any purpose whatsoever except for the specific purposes it was
provided under this Section 8.03 to confirm adherence to the investment
allocation policy; (b) disclose or permit the disclosure of any Confidential
Information to any person or entity other than to those of the officers,
directors, employees, and professional advisors (collectively,
“Representatives”) of each of them (i) with a need to know the information
contained therein for the purposes of this Section 8.03 and (ii) only upon the
condition that such Representative has undertaken to hold such Confidential
Information confidential to the same extent set forth herein; (c) use the
Confidential Information directly or indirectly in any way for competitive
purposes or to obtain any commercial advantage with respect to the Sub-Advisor,
RXR or their respective Affiliates, or (d) disclose any Confidential Information
to any individual or third party other than the Representatives. Each Recipient
agrees to maintain all Confidential Information in confidence at all times, in a
manner at least as stringent as that with which each Recipient maintains its own
confidential information, but in no event with less than reasonable care. Each
Recipient shall be responsible for any breach of this Agreement by any of its
Representatives.
This confidentiality provisions in the preceding paragraph shall not apply to
particular portions of the Confidential Information that (i) are or become
generally available to the public other than as a result of a disclosure in
breach of this Agreement; (ii) are in, or come into, a Recipient’s possession on
a non-confidential basis from a source that, to the Recipient’s knowledge, was
at the relevant time entitled to make such disclosure without breaching any
obligation of confidentiality


17
NY 246401230v5

--------------------------------------------------------------------------------





to Sub-Advisor, RXR or their respective Affiliates; or (iii) are independently
developed without reliance on any of the Confidential Information.
If the Colony NorthStar Sub-Advisor, the Company, the Advisor, the Board or any
of their Representatives is required by law, regulatory authority or by court
order, subpoena or other legal process to disclose any Confidential Information,
such Person may do so, provided that it has first (i) given the Sub-Advisor
prompt written notice (except to the extent such notice is prohibited by law or
by a governmental regulatory or self-regulatory authority) so that the
Sub-Advisor may object to such disclosure, seek an appropriate protective order
at the cost and expense of the Company, and/or review and comment on such
disclosure and (ii) received the consent of the Sub-Advisor, not to be
unreasonably withheld, conditioned or delayed. Each such Person will disclose to
the applicable Person only that portion of Confidential Information which is
legally required to be disclosed and will use all reasonable efforts to obtain
confidential treatment of such information at the cost and expense of the
Company and will cooperate with the Sub-Advisor to the extent any of them may
reasonably request in seeking to resist or limit such disclosure. If any
disclosure is made in breach of this Agreement or is made in accordance with
this paragraph, each such event shall constitute a “Disclosure Event”. If the
Sub-Advisor, RXR or any of its respective Affiliates suffers any loss or damages
as a result of any disclosure of the Confidential Information, the Company shall
be responsible for any and all such loss or damages and shall, subject to the
restrictions provided in Section 17.01, Section 17.02 and Section 17.03,
indemnify each of the Sub-Advisor, RXR or any of their respective Affiliates for
any and all such loses or damages.



8.04    Exclusivity.
The Advisor and the Colony NorthStar Sub-Advisor acknowledge and agree that the
Sub-Advisor shall be the sole and exclusive source of Investments for the
Company for so long as the Sub-Advisor shall serve in its capacity as
Sub-Advisor under this Agreement.



ARTICLE 9
THE RXR NAME
RXR and its Affiliates have a proprietary interest in the name “RXR.” RXR hereby
grants to the Company a non-transferable, non-assignable, non-exclusive
royalty-free right and license to use the name “RXR” for so long as the
Sub-Advisor shall serve in its capacity as Sub-Advisor under this Agreement
solely in connection with the Company name and, subject to Section 3.06, the
marketing of the Company and its business; provided, that the Company shall not
be referred to as


18
NY 246401230v5

--------------------------------------------------------------------------------





“RXR” in any marketing materials or otherwise. Accordingly, and in recognition
of this right, if at any time the Colony NorthStar Sub-Advisor ceases to retain
the Sub-Advisor or one of its Affiliates to perform sub-advisory services for
the Company, the Company will, promptly after receipt of written request from
RXR, cease to conduct business under or use the name “RXR” or any derivative
thereof and the Company shall change its name and the names of any of its
subsidiaries to a name that does not contain the name “RXR” or any other word or
words that might, in the reasonable discretion of RXR, be susceptible of
indication of some form of relationship between the Company and RXR or any its
Affiliates.  At such time, the Company will also make any changes to any
trademarks, servicemarks or other marks necessary to remove any references to
the word “RXR.” Consistent with the foregoing, it is specifically recognized
that RXR or one or more of its Affiliates has in the past and may in the future
organize, sponsor or otherwise permit to exist other investment vehicles
(including vehicles for investment in real estate properties, real estate loans,
real estate-related debt securities and other real estate assets) and financial
and service organizations having “RXR” as a part of their name, all without the
need for any consent (and without the right to object thereto) by the Company,
the Advisor or the Colony NorthStar Sub-Advisor. RXR shall govern the Company’s
use of the name “RXR” and the Company’s use of the “RXR” name will be in strict
accordance with any quality standards and specifications that may be established
by the Sub-Advisor and communicated to Company from time to time.





ARTICLE 10
TERM AND TERMINATION OF THE AGREEMENT



10.01    Term.














19
NY 246401230v5

--------------------------------------------------------------------------------





This Agreement shall have an initial term ending June 30, 2017 and will be
renewed automatically for an unlimited number of successive one-year terms,
subject to Sections 10.02 and 10.03. The Sub-Advisor will be retained by the
Colony NorthStar Sub-Advisor as the Sub-Advisor in respect of the Company for so
long as an Affiliate of Colony NorthStar Inc. (or its successor by merger or
otherwise) serves as the Advisor to the Company, subject to Sections 10.02 and
10.03. The Sub-Advisor will present to the Colony NorthStar Sub-Advisor
reasonably necessary material for the Colony NorthStar Sub-Advisor to monitor
and evaluate the performance of the Sub-Advisor annually, and all information
which is supplied under this sentence which is, or if requested under Section
8.03 would be, Confidential Information shall be supplied pursuant to, and
remain subject to, the confidentiality provisions of Section 8.03 and the
Sub-Advisor shall not be required under this sentence to provide any Proprietary
Deal Information.

10.02    Termination by the Colony NorthStar Sub-Advisor.
At the sole option of the Colony NorthStar Sub-Advisor, the Colony NorthStar
Sub-Advisor may terminate this Agreement (i) immediately for Cause; (ii) upon
the bankruptcy of the Sub-Advisor; (iii) immediately if RXR issues a Forced
Sale/Offer Notice pursuant to Section 5.7 of the NS/RXR Strategic Agreement;
(iv) after NRF issues a Forced Sale/Offer Notice pursuant to Section 5.7 of the
NS/RXR Strategic Agreement (“NRF Notice”) if the Colony NorthStar Sub-Advisor
reasonably determines in good faith that the pipeline of acquisition
opportunities provided by the Sub-Advisor following NRF Notice (A) is
substantially less than before NRF Notice or (B) does not represent sufficient
transactions under executed purchase and sale agreements, executed term sheets,
or other transactions supported by written documentation to generate sufficient
cash flow to cover the rate of distributions paid immediately prior to NRF
Notice; or (v) after the Post NRF Holding Date if the Colony NorthStar
Sub-Advisor reasonably determines in good faith that the pipeline of acquisition
opportunities provided by the Sub-Advisor following the Post NRF Holding Date
(A) is substantially less than before the Post NRF Holding Date or (B) does not
represent sufficient transactions under executed purchase and sale agreements,
executed term sheets, or other transactions supported by written documentation
to generate sufficient cash flow to cover the rate of distributions paid
immediately prior to the Post NRF Holding Date. The Colony NorthStar Sub-Advisor
shall provide written notice of termination to the Sub-Advisor of this Agreement
pursuant to the immediately preceding sub-clauses (iv)(A), (iv)(B), (v)(A) or
(v)(B) (the “Section 10.02 Termination Notice”), which Section 10.02 Termination
Notice shall be effective sixty (60) days following the date of delivery to the
Sub-Advisor of the Section 10.02 Termination Notice; provided, that if the
Sub-Advisor shall have cured, in the sole determination of the Colony NorthStar
Sub-Advisor, exercised in good faith, the non-performance giving rise to the
Section 10.02 Termination Notice prior to the effective date of the Section
10.02 Termination Notice, then the Section 10.02 Termination Notice shall be
deemed withdrawn by the Colony NorthStar Sub-Advisor.


20
NY 246401230v5

--------------------------------------------------------------------------------








10.03    Automatic Termination.
The Sub-Advisory Agreement will automatically terminate upon the termination of
the Advisory Agreement.



10.04    Payments on Termination and Survival of Certain Rights and Obligations.
(i)    After the Termination Date, the Sub-Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company within 30 days after the effective date of such
termination all unpaid reimbursements of expenses and all earned but unpaid fees
payable to the Sub-Advisor prior to termination of this Agreement, subject to
the 2%/25% Guidelines to the extent applicable, subject to receiving a demand
for payment and an accounting from the Sub-Advisor.
(ii)    The Sub-Advisor shall promptly upon termination:
(a)    pay over to the Colony NorthStar Sub-Advisor or the Company, as the case
may be, all money collected and held for the account of such party pursuant to
this Agreement, if any, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;
(b)    deliver to the Colony NorthStar Sub-Advisor, or if the Colony NorthStar
Sub-Advisor has been terminated, to the Board, a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Colony NorthStar Sub-Advisor;
(c)    deliver to the Colony NorthStar Sub-Advisor, or if the Colony NorthStar
Sub-Advisor has been terminated, to the Board, all assets and documents of the
Company then in the custody of the Sub-Advisor; and
(d)    cooperate with the Colony NorthStar Sub-Advisor and the Company to
provide an orderly transition of advisory functions, including identification of
potential replacements.
ARTICLE 11


21
NY 246401230v5

--------------------------------------------------------------------------------





REPRESENTATIONS AND WARRANTIES OF THE SUB-ADVISOR
As an inducement to the Colony NorthStar Sub-Advisor entering into this
Agreement, the Sub-Advisor hereby represents and warrants to the Colony
NorthStar Sub-Advisor that:



11.01    Skilled Personnel and Adequate Staffing.
The Sub-Advisor individually and by engaging as necessary Affiliates to provide
services hereunder shall have and will at all times maintain an adequate number
of skilled and licensed employees to professionally carry out the services for
which the Sub-Advisor is being engaged consistent with third party service
providers to a REIT of similar size and nature to the Company. In addition, the
Sub-Advisor shall at all times maintain all necessary systems, equipment,
software and other appropriate items available to perform such services,
consistent with third party service providers to a REIT of similar size and
nature to the Company.



11.02    Litigation.
There is no investigation, litigation, arbitration or reference proceeding
pending or, to the Sub-Advisor’s knowledge, threatened (i) against the
Sub-Advisor or its Affiliates, (ii) against the Sub-Advisor or its Affiliates
with respect to their executive management teams or (iii) involving or alleging
violations of any federal securities laws, rules of FINRA, blue sky laws or any
other applicable securities laws or securities regulations which could prevent
or materially impair the ability of the Sub-Advisor (or its Affiliates pursuant
to engagements by the Sub-Advisor to perform services described in this
Agreement) to perform the Sub-Advisor’s duties and obligations under this
Agreement.



11.03    No Violation.
No proceeding is or was pending against the Sub-Advisor or its Affiliates, nor
to the knowledge of the Sub-Advisor and its Affiliates has there been any
investigations or any threatened proceeding involving or alleging violations of
any federal securities laws, rules of FINRA, blue sky laws or any other
applicable securities laws or securities regulations.



11.04    Conflict.
The execution, delivery and performance of this Agreement do not and will not
(i) violate, conflict with or result in the breach of the certificate of
formation, operating agreement, bylaws or


22
NY 246401230v5

--------------------------------------------------------------------------------





similar organizational documents of the Sub-Advisor, (ii) conflict with or
violate, in any material respect, any law or governmental order applicable to
the Sub-Advisor or (iii) violate, conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give rise
to any rights of or result in, termination, modification, acceleration or
cancellation of, any note, bond, mortgage or indenture, contract, agreement,
lease, sublease, license, permit, franchise, or other instrument or arrangement
to which the Sub-Advisor is a party.



11.05    Salaries.
The Sub-Advisor acknowledges that the Sub-Advisor and any of its Affiliates that
are engaged by the Sub-Advisor to perform services described in this Agreement
are responsible for payment of the salaries of their own employees, except to
the extent reimbursable pursuant to Section 5.01 hereof.



ARTICLE 12
COVENANTS OF THE SUB-ADVISOR
The Sub-Advisor covenants and agrees with the Colony NorthStar Sub-Advisor as
follows:







23
NY 246401230v5

--------------------------------------------------------------------------------






12.01    Fulfillment of Obligations.
The Sub-Advisor shall diligently endeavor to fulfill its obligations under this
Agreement and shall make its personnel and shall engage its Affiliates to
provide the appropriate personnel so that its obligations hereunder may be fully
discharged in a timely manner consistent with industry standards.



12.02    Delegation.
Where the Sub-Advisor delegates in whole or in part the discharge of any of its
duties or functions and the exercise of any powers and discretion under this
Agreement (the “Delegated Functions”) to a delegate (each a “Delegate”)
(including, for the avoidance of doubt, any Affiliate of the Sub-Advisor or any
Sub-Advisor Designee) (i) the engagement of such delegate, sub-contractor or
agent by the Sub-Advisor shall be in accordance with Article 6 hereof; (ii) the
Sub-Advisor shall continue to remain liable to the Colony NorthStar Sub-Advisor
for any acts or omissions of any Delegates; and (iii) the Sub-Advisor may
disclose to the Delegate such information about the Advisor, the Colony
NorthStar Sub-Advisor and the Company as the Sub-Advisor considers expedient,
necessary or desirable to assist the Delegate with respect to the Delegated
Functions.



12.03    Standard of Care.
The Sub-Advisor shall, at all times, have a duty to exercise good faith, in
compliance with the terms of this Agreement, and shall use diligent and
professional efforts with due care in performing the services hereunder
consistent with industry standards.



12.04    Key Persons.
The Sub-Advisor agrees to make two of the following three employees, Scott H.
Rechler, Michael Maturo and Jason M. Barnett (each, a “Sub-Advisor Key Employee”
and collectively, the “Sub-Advisor Key Employees”) available to provide ongoing
non-exclusive services (consistent with this Agreement) for the benefit of the
Colony NorthStar Sub-Advisor during the term of this Agreement. The Colony
NorthStar Sub-Advisor acknowledges that such Sub-Advisor Key Employees will be
providing services to other investment programs managed by the Sub-Advisor and
its Affiliates; provided, that such services will not materially interfere with
the services to be provided to the Colony NorthStar Sub-Advisor. In the event
that a Sub-Advisor Key Employee shall no longer be employed by or affiliated
with the Sub-Advisor or its Affiliates or shall become


24
NY 246401230v5

--------------------------------------------------------------------------------





otherwise unavailable (other than as a result of reassignment of such
Sub-Advisor Key Employee or similar action), the Sub-Advisor shall designate a
replacement Sub-Advisor Key Employee; provided, that such designation shall be
subject to the prior written consent of the Colony NorthStar Sub-Advisor, which
consent shall not be unreasonably withheld or delayed.



12.05    Maintenance of Personnel and Staff.
The Sub-Advisor agrees that it shall, individually and by engaging its
Affiliates as necessary, maintain an adequate number of skilled and, to extent
applicable, licensed employees to carry out professionally the services for
which the Sub-Advisor is being engaged consistent with third party service
providers providing similar services to a REIT of similar size and nature to the
Company. The Sub-Advisor agrees that it shall maintain sufficient disaster
recovery resources and systems to facilitate continuity of the services the
Sub-Advisor provides in connection with the Company’s business in the event of
disruption affecting the business of the Company. Furthermore, the Sub-Advisor
agrees that it shall notify the Colony NorthStar Sub-Advisor as soon as
practicable of any event affecting the Sub-Advisor (including, without
limitation, any change to the Sub-Advisor’s information technology systems or
practices) that is reasonably likely to have a material adverse effect on the
ability of the Sub-Advisor to fulfill its duties or activities under this
Agreement.



12.06    Cooperation.
The Sub-Advisor shall use its commercially reasonable efforts to cooperate with
the Colony NorthStar Sub-Advisor, at the Colony NorthStar Sub-Advisor’s expense,
to provide an orderly transfer and transition of services upon the expiration or
earlier termination of this Agreement and shall provide any and all documents,
reports and materials belonging or related to the services provided to the
Colony NorthStar Sub-Advisor hereunder, including any and all other documents,
reports and materials otherwise belonging or related to the Advisor, the Colony
NorthStar Sub-Advisor or the Company. Furthermore, the Sub-Advisor will,
whenever and as reasonably requested, execute, acknowledge and deliver, or cause
to be executed, acknowledged and delivered any documents that may be necessary
to transition efficiently any services covered under this Agreement.



12.07    Performance Monitoring.
The Colony NorthStar Sub-Advisor shall have the right, but not the obligation,
upon request and during normal business hours, to meet with key personnel and/or
other executive level employees of the Sub-Advisor on an ongoing and regular
basis to provide feedback and input regarding the performance of the
Sub-Advisor’s services hereunder. The Sub-Advisor shall provide any and all


25
NY 246401230v5

--------------------------------------------------------------------------------





non-proprietary information requested by the Colony NorthStar Sub-Advisor in
connection with the services being provided under this Agreement at any time
during normal business hours and from time to promptly upon request therefrom to
the extent not confidential and proprietary to the Sub-Advisor’s business or the
business of the Sub-Advisor’s Affiliates.



12.08    Records and Report.
The Sub-Advisor, in the conduct of its responsibilities set forth herein, shall
keep and preserve for the period required by the Colony NorthStar Sub-Advisor
and in any event for not less than six (6) years shall maintain adequate and
separate books and records relevant to the provision of the services due
hereunder to the Colony NorthStar Sub-Advisor, for the Company’s property
operations in accordance with GAAP, which shall be supported by sufficient
documentation to ascertain that such books and records are properly and
accurately recorded; and shall render to the Colony NorthStar Sub-Advisor such
periodic and special reports as the Colony NorthStar Sub-Advisor may reasonably
request. The Sub-Advisor agrees that all records that it maintains for the
Colony NorthStar Sub-Advisor are property of the Colony NorthStar Sub-Advisor
and will surrender promptly to the Colony NorthStar Sub-Advisor any such records
upon the Colony NorthStar Sub-Advisor’s request, provided that the Sub-Advisor
may retain a copy of such records. Such books and records shall be available for
inspection or duplication by the Colony NorthStar Sub-Advisor, the Advisor, the
Board and by counsel, auditors and other authorized agents of the Company, the
Colony NorthStar Sub-Advisor or the Advisor, at any time or from time to time
during normal business hours. The Sub-Advisor shall at all reasonable times,
upon notice, have access to the books and records of the Company. At either
party’s request, the Colony NorthStar Sub-Advisor and the Sub-Advisor will agree
in good faith on a form or forms for reporting.



12.09    No Violations or Investigations.
Neither the Sub-Advisor nor any of the Sub-Advisor’s Affiliates that it engages
to perform services described in this Agreement shall knowingly engage in any
activities that could be deemed a violation of any federal securities laws,
rules of FINRA, blue sky laws or any other applicable securities laws or
securities regulations.



12.10    Cooperation.
The Sub-Advisor agrees to cooperate with the Colony NorthStar Sub-Advisor in the
preparation of the Registration Statement and to promptly provide all
information reasonably requested by the Colony NorthStar Sub-Advisor in
connection with the preparation of the


26
NY 246401230v5

--------------------------------------------------------------------------------





Registration Statement or the preparation of responses to comments of the SEC,
FINRA or state securities commissions. Furthermore, the Sub-Advisor agrees to
provide such reasonable information and reasonable assistance in connection with
the services provided hereunder with respect to any inspection undertaken by any
domestic or foreign regulatory entity in relation to the activities of the
Advisor, the Colony NorthStar Sub-Advisor, the Company and their service
providers, subject to reimbursement of any expenses incurred in connection
therewith in accordance with Section 5.01 of this Agreement.



ARTICLE 13
COVENANTS OF THE ADVISOR AND THE COLONY NORTHSTAR SUB-ADVISOR
The Advisor and the Colony NorthStar Sub-Advisor covenant and agree with the
Sub-Advisor as follows:
Without the prior written consent of the Sub-Advisor, the Advisor, the Colony
NorthStar Sub-Advisor and their respective Affiliates shall not: (i) agree to
any amendment to, modification of, or waiver of their rights or obligations
under the Advisory Agreement which modifies the fees and reimbursements payable
pursuant to the Advisory Agreement or this Agreement, reduces the
indemnification of the Sub-Advisor and its Affiliates by the Advisor, the Colony
NorthStar Sub-Advisor, the Operating Partnership or the Company, modifies the
definitions of capitalized terms contained in the Advisory Agreement which are
used to define capitalized terms in this Agreement, or otherwise modifies the
Advisory Agreement in a manner that is reasonably likely to materially impact
the rights or obligations of the Sub-Advisor pursuant to this Agreement;
provided, that, with respect to this Article 13, the Sub-Advisor and its
Affiliates shall agree to any amendment to the Advisory Agreement or this
Agreement necessary to comply with the comments of any SEC, state securities
commissions or FINRA or (ii) recommend or agree to nonpayment of or a deferral,
waiver or other delay in the payment of the fees, reimbursements or any other
compensation payable pursuant to the Advisory Agreement or this Agreement;
provided, however, the Advisor expressly reserves the right to recommend or
agree to nonpayment of or a deferral, waiver or other delay in the payment of
Asset Management Fees payable pursuant to the Advisory Agreement.

ARTICLE 14
INTELLECTUAL PROPERTY RIGHTS
Upon payment therefore, all work product prepared by the Sub-Advisor for the
Colony NorthStar Sub-Advisor and software purchased at the Colony NorthStar
Sub-Advisor’s request and the purchase price of which is reimbursed by the
Colony NorthStar Sub-Advisor or the Company


27
NY 246401230v5

--------------------------------------------------------------------------------





shall become the sole and exclusive property of the Colony NorthStar Sub-Advisor
or the Company, as the case may be. Notwithstanding the foregoing, the
Sub-Advisor shall not have any right, title and interest in and to, and has not
been granted any license to use, any intellectual property of the Colony
NorthStar Sub-Advisor or the Company.



ARTICLE 15
LIMITATIONS ON ACTIVITIES
Notwithstanding any provision in this Agreement to the contrary, the Sub-Advisor
shall use commercially reasonable efforts not to take any action that, in its
sole judgment made in good faith, would: (i) adversely affect the ability of the
Company to qualify as a REIT under the Code unless the Board has determined that
the Company will not seek or maintain REIT qualification for the Company; (ii)
subject the Company to regulation under the Investment Company Act of 1940, as
amended; (iii) violate any law, rule, regulation or statement of policy of any
governmental body or agency having jurisdiction over the Company, its Shares or
its other securities; (iv) require the Sub-Advisor to register as a
broker-dealer with the SEC or any state; or (v) violate the Charter or Bylaws.
In the event an action that would violate (i) through (v) of the preceding
sentence takes place but such action has been ordered by the Colony NorthStar
Sub-Advisor, the Sub-Advisor shall notify the Colony NorthStar Sub-Advisor of
the Sub-Advisor’s judgment of the potential impact of such action and shall
refrain from taking such action until it receives further clarification or
instructions from the Colony NorthStar Sub-Advisor. In such event, the
Sub-Advisor shall have no liability for acting in accordance with the specific
instructions of the Colony NorthStar Sub-Advisor so given.



ARTICLE 16
ASSIGNMENT
This Agreement may be assigned by the Sub-Advisor to an Affiliate with the
written approval of the Colony NorthStar Sub-Advisor. The Sub-Advisor may assign
any rights to receive fees or other payments under this Agreement without
obtaining the written approval of the Colony NorthStar Sub-Advisor. This
Agreement shall not be assigned by the Company or the Colony NorthStar
Sub-Advisor without the consent of the Sub-Advisor, except in the case of an
assignment by the Company or the Colony NorthStar Sub-Advisor to a corporation
or other organization that is a successor to all of the assets, rights and
obligations of the Company or the Colony NorthStar Sub-Advisor, as the case may
be, in which case such successor organization shall be bound hereunder and by
the


28
NY 246401230v5

--------------------------------------------------------------------------------





terms of said assignment in the same manner as the Company and the Colony
NorthStar Sub-Advisor are bound by this Agreement. Nothing herein shall be
deemed to prohibit or otherwise restrict any transfers or additional issuances
of equity interests in the Sub-Advisor nor shall any such transfer or issuance
be deemed an assignment for purposes of this Article 16.



ARTICLE 17
INDEMNIFICATION

17.01    Indemnification of the Sub-Advisor.
Except as prohibited by the restrictions provided in this Section 17.01, Section
17.02 and Section 17.03, the Company, the Colony NorthStar Sub-Advisor and the
Operating Partnership shall jointly and severally indemnify, defend and hold
harmless the Sub-Advisor and its Affiliates, including their respective
officers, directors, equity holders, partners, members and employees, from all
liability, claims, damages or losses arising in the performance of their duties
hereunder, and related expenses, including reasonable attorneys’ fees, to the
extent such liability, claims, damages or losses and related expenses are not
fully reimbursed by insurance. Any indemnification of the Sub-Advisor by the
Company may be made only out of the net assets of the Company.
Notwithstanding the foregoing, none of the Company, the Colony NorthStar
Sub-Advisor nor the Operating Partnership shall indemnify the Sub-Advisor or its
Affiliates for any loss, liability or expense arising from or out of an alleged
violation of federal or state securities laws by such party unless one or more
of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular indemnitee; (ii) such claims have been dismissed
with prejudice on the merits by a court of competent jurisdiction as to the
particular indemnitee; or (iii) a court of competent jurisdiction approves a
settlement of the claims against a particular indemnitee and finds that
indemnification of the settlement and the related costs should be made, and the
court considering the request for indemnification has been advised of the
position of the SEC and of the published position of any state securities
regulatory authority in which securities of the Company were offered or sold as
to indemnification for violations of securities laws.

17.02    Limitation on Indemnification.
Notwithstanding the foregoing, the Company, the Colony NorthStar Sub-Advisor and
the Operating Partnership shall not provide for indemnification of the
Sub-Advisor or its Affiliates for any liability or loss suffered by any of them,
nor shall any of them be held harmless for any loss or liability suffered by the
Company, unless all of the following conditions are met:


29
NY 246401230v5

--------------------------------------------------------------------------------





(i)    The Sub-Advisor or its Affiliates have determined, in good faith, that
the course of conduct that caused the loss or liability was in the best
interests of the Company and the Colony NorthStar Sub-Advisor.
(ii)    The Sub-Advisor or its Affiliates were acting on behalf of or performing
services for the Company or the Colony NorthStar Sub-Advisor.
(iii)    Such liability or loss was not the result of negligence or misconduct
by the Sub-Advisor or its Affiliates.
(iv)    Such indemnification or agreement to hold harmless is recoverable only
out of the Company’s or the Colony NorthStar Sub-Advisor’s net assets and not
from the Stockholders.



17.03    Limitation on Payment of Expenses.
The Company, the Colony NorthStar Sub-Advisor and the Operating Partnership
shall jointly and severally pay or reimburse reasonable legal expenses and other
costs incurred by the Sub-Advisor or its Affiliates in advance of the final
disposition of a proceeding only if (in addition to the procedures required by
the Maryland General Corporation Law, as amended from time to time) all of the
following are satisfied: (a) the proceeding relates to acts or omissions with
respect to the performance of duties or services on behalf of the Company, the
Colony NorthStar Sub-Advisor or the Operating Partnership, (b) the legal
proceeding was initiated by a third party who is not a Stockholder or, if by a
Stockholder acting in his or her capacity as such, a court of competent
jurisdiction approves such advancement and (c) the Sub-Advisor or its Affiliates
undertake to repay the amount paid or reimbursed by the Company, the Colony
NorthStar Sub-Advisor and the Operating Partnership, together with the
applicable legal rate of interest thereon, if it is ultimately determined that
the particular indemnitee is not entitled to indemnification.

17.04    Indemnification of the Colony NorthStar Sub-Advisor, the Company and
the Operating Partnership.
The Sub-Advisor shall indemnify and hold harmless the Company, the Colony
NorthStar Sub-Advisor and the Operating Partnership, including their respective
officers, directors, equity holders, partners, members and employees, from
contract or other liability, claims, damages, taxes or losses and related
expenses including attorneys’ fees, to the extent that such liability, claims,
damages, taxes or losses and related expenses are not fully reimbursed by
insurance and are incurred by reason of the Sub-Advisor’s bad faith, fraud,
misfeasance, intentional misconduct, negligence or reckless disregard of its
duties; provided, however, that the Sub-Advisor shall not be held


30
NY 246401230v5

--------------------------------------------------------------------------------





responsible for any action of the Colony NorthStar Sub-Advisor or the Board in
following or declining to follow any advice or recommendation given by the
Sub-Advisor.



17.05    No Rights Created.
The provisions of this Article 17 are for the benefit of the indemnitees, their
heirs, successors, assigns and administrators and shall not be deemed to create
any rights for the benefit of any other Persons.



ARTICLE 18
BANK ACCOUNTS
The Sub-Advisor may establish and maintain one or more bank accounts in the name
of the Company to which Colony NorthStar Sub-Advisor shall have access or hold
jointly and may collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Company,
under such terms and conditions as the Colony NorthStar Sub-Advisor, or if the
Colony NorthStar Sub-Advisor has been terminated, the Board, may approve,
provided that no funds shall be commingled with the funds of the
Sub-Advisor.  The Sub-Advisor shall from time to time render appropriate
accountings of such collections and payments to the Colony NorthStar
Sub-Advisor, or if the Colony NorthStar Sub-Advisor has been terminated, to the
Board and the independent auditors of the Company.



ARTICLE 19
NON- SOLICITATION
During the period commencing on the Effective Date and ending one year following
the Termination Date, the Company, the Advisor and their respective Affiliates
shall not, without the Sub-Advisor’s prior written consent, and the Sub-Advisor
and its Affiliates shall not, without the Company’s and the Advisor’s prior
written consent, directly or indirectly; (i) solicit or encourage any person to
leave the employment or other service of the Company, the Advisor, the
Sub-Advisor, or their respective Affiliates, as the case may be; or (ii) hire,
on behalf of the Company or the Advisor or the Sub-Advisor, as the case may be,
or any other person or entity, any person who has left the employment within the
one year period following the termination of that person’s employment with the
Company, the Advisor, the Sub-Advisor or their respective Affiliates, as the
case may be. During the period commencing on the date hereof through and ending
one year following the Termination


31
NY 246401230v5

--------------------------------------------------------------------------------





Date, neither the Company, the Advisor nor the Sub-Advisor will, whether for its
own account or for the account of any other Person, intentionally interfere with
the relationship of the Company, the Advisor, the Sub-Advisor or their
respective Affiliates, as the case may be, with, or endeavor to entice away from
any such party or its Affiliates, any person who during the term of the
Agreement is, or during the preceding one-year period, was a tenant,
co-investor, co-developer, joint venture or other customer of any such party or
its Affiliates.



ARTICLE 20
MISCELLANEOUS



20.01    Survival.
The provisions of Sections 10.04 and 12.06 and Articles 14, 17 and 20 shall
survive the expiration or earlier termination of this Agreement.



20.02    Notices.
Any notice, report, or other communication required or permitted to be given
hereunder shall be in writing unless some other method of giving such notice,
report or other communication is required by the Charter, the Bylaws or is
accepted by the party to whom it is given, and shall be given by being delivered
by hand or by overnight mail or other overnight delivery service to the
addresses set forth herein;
To the Company:
NorthStar/RXR New York Metro Real Estate, Inc.
399 Park Avenue
18th Floor
New York, New York 10022
Telephone: (212) 547-2686
Facsimile: (212) 547-2786
Attention: Brett Klein
with a copy to (which shall not constitute Notice):
Greenburg Traurig, LLP
200 Park Avenue



32
NY 246401230v5

--------------------------------------------------------------------------------





New York, NY 10166
Telephone: (212) 801-9330
Facsimile No.: (212) 805-9330
Attention: Judith D. Fryer, Esq.
To the Advisor:
CNI NS/RXR Advisors, LLC
c/o Colony NorthStar, Inc.
399 Park Avenue, 18th Floor
New York, NY 10022
Attention: General Counsel
Telephone: (212) 547-2600

with a copy to (which shall not constitute Notice):
Greenberg Traurig, LLP
200 Park Avenue
14th Floor
New York, NY 10166
Telephone: (212) 801-9330
Facsimile: (212) 805-9330
Attention: Judith D. Fryer, Esq.
To the Colony NorthStar Sub-Advisor:


Colony NorthStar – N Luxembourg S.à.r.l.
6ème étage, 6A route de Trèves
L-2633 Senningerberg
Grand-Duchy of Luxembourg
Attention: General Counsel
Telephone: 352 26 94 661

with a copy to (which shall not constitute Notice):
Greenberg Traurig, LLP
200 Park Avenue
14th Floor
New York, NY 10166



33
NY 246401230v5

--------------------------------------------------------------------------------





Telephone: (212) 801-9330
Facsimile: (212) 805-9330
Attention: Judith D. Fryer, Esq.
To the Sub-Advisor:
RXR NTR Sub-Advisor LLC
625 RXR Plaza
Uniondale, New York 11556
Facsimile No.: (516) 506-5813
Attention: Mr. Jason M. Barnett
with a copy to (which shall not constitute Notice):
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Telephone: (212) 859-8142
Facsimile No.: (212) 859-4000
Attention: Lee S. Parks, Esq.
Any party may at any time give notice in writing to the other party of a change
in its address for the purpose of this Section 20.02.



20.03    Modification.
This Agreement shall not be changed, modified, terminated or discharged, in
whole or in part, except by an instrument in writing signed by the Colony
NorthStar Sub-Advisor, the Advisor, the Sub-Advisor and, with respect to
Articles 4, 5, 9, 16, 17 and 19 and Sections 3.04 and 20.03, the Company, and
with respect to Article 17 and Section 20.03, the Operating Partnership, or
their respective successors or permitted assigns.

20.04    Severability.
Each provision of this Agreement shall be considered separate from the others
and, if for any reason, any provision or its application is determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable, then
such invalid, illegal or unenforceable provision shall not impair the operation
of or affect any other provisions of this Agreement, and either (a) such
invalid, illegal or unenforceable provision shall be construed and enforced to
the maximum extent legally permissible or (b) the parties shall substitute for
the invalid, illegal or unenforceable provision a valid, legal and enforceable
provision with a substantially similar effect and intent.


34
NY 246401230v5

--------------------------------------------------------------------------------






20.05    Construction.
The provisions of this Agreement shall be construed and interpreted in
accordance with the laws of the State of New York applicable to contracts to be
made and performed entirely in said state.

20.06    Entire Agreement.
This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof.

20.07    Waiver.
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

20.08    Gender.
Words used herein regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.

20.09    Titles Not to Affect Interpretation.
The titles of Articles and Sections contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.

20.10    Counterparts.


35
NY 246401230v5

--------------------------------------------------------------------------------





This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.



20.11    Confidentiality.
The Sub-Advisor and its representatives shall hold in confidence all data and
information obtained from the Company, the Advisor, the Colony NorthStar
Sub-Advisor or the Operating Partnership or any of their agents (other than data
and information which is publicly available), whether obtained before or after
the execution and delivery of this Agreement, and shall not disclose the same to
others; provided, however, that the Sub-Advisor may disclose any data and
information to its employees, officers, managers, consultants, accountants,
attorneys and other agents who are assisting in the performance of its
obligations under this Agreement, in each case who are advised that such data
and information is confidential and are directed to keep such information
confidential, except to the extent (a) required by a court order, governmental
agency, including, the SEC, regulatory body or by law, or (b) in connection with
any legal proceeding concerning this Agreement. Upon the expiration or earlier
termination of this Agreement, the Sub-Advisor shall promptly return to the
other parties to this Agreement all statements, documents, schedules, exhibits
or other written information obtained in connection with this Agreement or the
transactions contemplated in this Agreement unless otherwise specifically
provided herein. In the event of a breach or threatened breach by the
Sub-Advisor (or its agents or representatives) of this Section 20.11, the
Company, the Advisor, the Colony NorthStar Sub-Advisor and the Operating
Partnership shall be entitled to an injunction restraining the Sub-Advisor from
breaching or threatening to breach this Section 20.11 (or its agents or
representatives) from disclosing, in whole or in part, such confidential
information. Nothing herein shall be construed as prohibiting the Company, the
Advisor, the Colony NorthStar Sub-Advisor and the Operating Partnership hereto
from pursuing any other available remedy at law or in equity for such breach or
threatened breach. The provisions of this Section 20.11 shall survive expiration
or early termination of this Agreement.



20.12    Disagreement as to Computations.
Notwithstanding anything to the contrary contained herein, in the event that the
Colony NorthStar Sub-Advisor has advised the Sub-Advisor that it believes that
any computation of any fee or expense reimbursement is inconsistent with the
computation permitted by the Agreement or by the Advisory Agreement, neither the
Colony NorthStar Sub-Advisor nor the Sub-Advisor shall


36
NY 246401230v5

--------------------------------------------------------------------------------





submit a request to the Company for payment of such fee or reimbursement of such
expense until such disagreement is resolved.
In connection with any fee, expense reimbursement or other payment due to the
Sub-Advisor based on computations by the Colony NorthStar Sub-Advisor, the
Colony NorthStar Sub-Advisor shall provide to the Sub-Advisor such supporting
documentation as the Sub-Advisor shall reasonably request to enable it to review
the accuracy of the computation.



20.13    Third Party Beneficiary.
The Company shall be a third party beneficiary of the provisions of Sections
8.03, 10.04, 12.08, 12.10, 17.04 and 20.11 and Articles 2, 14, 15 and 20 under
this Agreement, the Operating Partnership shall be a third party beneficiary of
the provisions of Sections 17.04 and 20.11 under this Agreement, and NRF shall
be a third party beneficiary of the provisions of Section 4.01 under this
Agreement, each entitled to enforce any rights, duties or obligations owed to it
under such provisions, notwithstanding the terms of any other agreements between
the Company and any party hereto.


[Signatures on next page]


37
NY 246401230v5

--------------------------------------------------------------------------------














IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
COLONY NORTHSTAR – N LUXEMBOURG S.À.R.L.
 
 
By:
/s/ Jon Farkas
Name:
Jon Farkas
Title:
Manager





RXR NTR SUB-ADVISOR LLC
 
 
By:
/s/ Jason Barnett
Name:
Jason Barnett
Title:
Authorized Person



[NorthStar/RXR Sub-advisory Agreement]
NY 246401230v5

--------------------------------------------------------------------------------







With respect to Articles 4, 5, 9, 16, 17 and 19 and Sections 3.04, 8.03 and
20.03:


NORTHSTAR/RXR NEW YORK METRO REAL ESTATE, INC.


 
 
By:
/s/ Ann B. Harrington
Name:
Ann B. Harrington
Title:
General Counsel



With respect to Articles 17 and Section 20.03:


NORTHSTAR/RXR OPERATING PARTNERSHIP, LP
By:
NorthStar/RXR New York Metro Real Estate, Inc.
 
its General Partner
 
 
By:
/s/ Ann B. Harrington
Name:
Ann B. Harrington
Title:
General Counsel



CNI NS/RXR ADVISORS, LLC
 
 
By:
/s/ Mark M. Hedstrom
Name:
Mark M. Hedstrom
Title:
Vice President









[NorthStar/RXR Sub-advisory Agreement]
NY 246401230v5